Beck, P. J.
1. The court did not err in overruling the general demurrer to the petition.
2. While certain of the special demurrers criticising specified paragraphs of the petition did point out the insufficiency of certain allegations and the irrelevancy of others, and might have been sustained to perfect the pleadings, they did not attack the allegations relating to the controlling issues in the case; and the judgment overruling these demurrers will not be reversed so as to require the remanding of this case for another trial.
*669Nos. 9389, 9435.
September 14, 1933.
Rehearing denied September 26, 1933.
Harry D. Reed and Pemberton Cooley, for plaintiff in error.
C. W. Westmoreland, G. Fred Kelley, and Jere 8. Ayers, contra.
3. Whether the demurrers to the petition of Scott Roberts, administrator, as intervenor, were meritorious or not, the judgment overruling the demurrers will not be reversed, inasmuch as the right of the defendants in error to the 85 acres of land to which the intervention relates is not insisted upon by the defendants in erroi-, and the adjudication of the court as to that tract of land was favorable to the plaintiff in error.
4. The finding of the jury being adverse to the plaintiff in error as to a certain specified portion of the land in controversy, it made a motion for a new trial, and it was overruled, and to the judgment overruling this motion it excepted. Held:
(a) The evidence authorized the verdict.
(h) The only special assignment of error in the motion for a new trial is contained in the following exception: “The court committed error in construing the following deed and directing a verdict for the plaintiffs.” The deed is set forth, and also the construction of the plaintiff in error as to that instrument; but the construction which the court placed upon the deed, which construction is excepted to, is not set forth in this ground of the motion. Consequently the exception is incomplete and insufficient to raise any question for decision by this court.
5. The judgment upon the main bill of exceptions having been affirmed, the cross-bill is dismissed.

Judgment affirmed on the main hill of exceptions; cross-hill dismissed.


All the Justices concur.